ACCEPTED
                                                                                            01-15-00334-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      7/27/2015 12:41:33 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK



                                NO.   0r-15-00334-CR
                                                                        FILED IN
STATE OF       TEXAS                       S rN TrrE             1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                           $                     7/27/2015 12:41:33 PM
vs.                                        s FrRST couRT         CHRISTOPHER A. PRINE
                                                                          Clerk
                                           s
I\AJMA     PARKER                          S   OF APPEALS


      MOTION TO E,XTEND TIME TO FILE APPE,LLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Najma Parker, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to    file appellant's brief,

pursuant to Rule 38.6    of the Texas Rules of Appellate Procedure, and for good

cause shows the following:

      1.       This case is on appeal from the 300th Judicial District Court of

Brazoria County, Texas.

      2.       The case below was styled the STATE, OF TEXAS vs. Najma Parker,

and numbered73269.

      3.       Appellant was convicted    of Theft With Two Or More Previous
Convictions.

      4.       Appellant was assessed a sentence of TDCJ-State Jail for a period of 2

years on 03/20/2015.

      5.       Notice of appeal was given on04ll0l20l5.
      6.       The clerk's record was filed on 0612512015; the reporter's record

filed on 0511812015.

      7   .    The appellate brief is presently due on 07127 12015.

      8.       Appellant requests an extension of time of 30 days from the present

date, i.e.07/27/2015.

      9.       No extension to file the brief has been received in this cause.

      10.      Defendant is currently ncarcerated.

      1   1.   Appellant relies on the following facts as good cause for the requested

extension:

      Appellant's Counselhad several criminal trial cases to prepare for

      during this time period.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grarfi this Motion To Extend Time to File Appellant's Brief,, and for such

other and further relief as the Court may deem appropriate.

                                         Respectfully submitted,

                                         FRANK J FRALEY
                                         2616 South Loop West
                                         Suite 503
                                         Houston, TX77054
                                         Tel:713.668.4496
                                         Fax:713.668.4497
                                         Frank J. Fraley
                                         State Bar No. 07350350
                                         fr aley fr ank@hotmail. c om
                                         Attorney for Najma Parker



                        CERTIFICATE OF SERVICE

      This is to certify that on July 27, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Brazoria

County, Jeri Yenne, by fax to 979.864.1525.